Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Shontay House and Mary Vega appeal from the district court’s January 9, 2015, order granting in part and denying in part the Fed. R. Civ. P. 12(b)(6) motion to dismiss filed by Defendants Federal Home Loan Mortgage Corporation and Brock & Scott, PLLC, and the district court’s September 28, 2016, order granting Defendants’ motion for summary judgment and denying their cross-motion for partial summary judgment in their civil action challenging their ejectment from residential property. House and Vega confine their appeal of the January 9 order to the court’s dismissal of their claim for a violation of North Carolina’s Unfair and Deceptive Trade Practices Act, see N.C. Gen. Stat. § 75-1.1, for failure to state a claim. They challenge the September 28 order on the bases that Chapter 42 of North Carolina’s General Statutes provides the exclusive remedy for evicting tenants from residential property and that there is an issue of fact that may entitle them to partial summary judgment. Applying de novo standards of review, Hall v. DIRECTV, LLC, 846 F.3d 757, 765 (4th Cir. 2017), petition for cert. filed, — U.S.L.W.-(U.S. Jun. 5, 2017) (No. 16-1449); Lawson v. Union Cty. Clerk of Court, 828 F.3d 239, 247 (4th Cir. 2016); Bauer v. Lynch, 812 F.3d 340, 351 (4th Cir.), cert. denied, — U.S.-, 137 S.Ct. 372, 196 L.Ed.2d 290 (2016); Henson v. Liggett Grp., Inc., 61 F.3d 270, 274 (4th Cir. 1995), we have reviewed the record and the parties’ briefs and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. House v. Fed. Home Loan Mortg. Corp., No. 4:14-cv-00129-D, 2015 WL 135979, 2016 WL 5408099 (E.D.N.C. Jan. 9, 2015 & Sept. 28, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED